Citation Nr: 1637768	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic headaches due to a traumatic head injury. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected chronic headache disability.  During his hearing before the undersigned, he testified that his headache disability has worsened in severity since 2013, and is currently manifested by chronic, daily headaches and prostrating attacks occurring at least twice per month. See Hearing Transcript. 

As an initial matter, the record reflects that additional evidence in the form of a July 2016 VA Traumatic Brain Injury (TBI) Defined Benefits Questionnaire (DBQ), along with numerous, relevant VA treatment records issued from the Tomah VA Medical Center, have been scanned into the VBMS and Virtual VA Claims processing system after the issuance of the most recent Supplemental Statement of the Case (SSOC) in connection with this claim (in December 2015).  


The Veteran has not specifically stated that he was waiving consideration of the additional evidence by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 (c), any pertinent evidence submitted by the Veteran must be referred to the AOJ for initial review, unless this procedural right is waived by the Veteran or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claim. See 38 C.F.R. § 19.31.

By way of brief history, the RO granted service-connection for headaches resulting from head trauma (diagnosed as a concussion, per service treatment records) sustained during active service in December 2003.  

Throughout the course of the appeal, the service-connected residual chronic headache disability has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  Diagnostic Code 8100 is used for rating headache disabilities, while Diagnostic Code 8045 indicates the schedular rating criteria used to rate the residuals of a traumatic brain injury (TBI).  Ratings for a TBI encompass a range of symptoms including cognitive impairment, emotional/behavioral dysfunction, and physical dysfunction; however, distinguishable symptoms, such as headaches, may be rated separately. See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Here, the service-connected headache disability has been separately, and distinctly diagnosed as posttraumatic headaches and rated under Code 8100 by analogy to migraine headaches.

As noted, the Veteran most recently underwent a VA TBI examination in July 2016; the examiner found that there was no traumatic brain injury (or residuals of a traumatic brain injury) present.  (Note: this is in line with the findings of the May 2011 VA examiner who also found that there was no permanent TBI from the in-service head trauma).  Although no additional residual disabilities were identified, the VA examiner did not address the nature/severity of the current residual headache disability.  In light of the Veteran's testimony, and to allow the Board to fully ascertain the severity of the Veteran's service-connected disability, he should be afforded such an examination on remand. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his service-connected headache disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2. Thereafter, afford the Veteran a VA examination to determine the current severity of his post-concussion/trauma headaches.  All indicated evaluations, studies and tests deemed necessary should be accomplished and all findings reported in detail.

The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under Code 8045 and headaches under Code 8100. 

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case which must include the revised regulations for entitlement to specially adapted housing.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




